Title: Instructions to Major General Nathanael Greene, 18 March 1777
From: Washington, George
To: Greene, Nathanael



Sir
[Head Quarters, Morristown, 18 March 1777]

The necessity of having the Congress well inform’d of many matters essential to the well being of this Army, and the Impracticability of doing this fully by Letter, have induced me to request you (who intimately know our Circumstances) to repair immediately to Philadelphia for this purpose. at the same time to know how we are to be supplied with Arms and many other Articles of wch we are exceedingly deficient.
To enumerate the several matters of information necessary to be given, and the enquiries proper to be made, would be as needless, as endless—your own good Sense assisted by such hints as you have recd will be abundly Sufft.
Two or three things however, I must in a more particular manner, recom’d to your Attention—the one is, the embarrassment I am laid under with respect to carrying the Exchange of Prisoners into Execution agreeable to the Cartel settled with Genl Howe, by order of Congress, on Acct of the confinement of Lt Colo. Campbell, & the Hessian Field Officers.
One thing in particular I beg of you to Impress strongly upon Congress and that is the necessity of keeping the Paymaster regularly supplied with the Article of Cash. without it, every thing moves slowly on; and many, and great disadvantages flow from the want of it as we have most wofully experienced of late in numberless Instances.
As the Establishment of the horse with respect to the Pay seems to be upon an unstable footing and it is indispensably necessary that both Officers and Men should know what they have to depend upon—I should be glad if the pay could be settled upon such a just and liberal footing as to give satisfaction to the Parties.
But I would have you enquire of the Quarter Master Genl how he stands provided with Tents. Ammunition Carts or Waggons, Waggons for Intrenching Tools and hatchets, or Tomahawks—Also of the Comy of Stores how he goes on in his Castings of Cannon—Making Cartridges (of which numbers should be in readiness) and in general, what forwardness the business of the Elaboratory is in. & urge him to the most diligent discharge of the duties thereof. Given at head Quarters at Morris Town this 18th day of Mar. 1777.

Go: Washington

